Title: From Thomas Jefferson to Brissot de Warville, 23 December 1786
From: Jefferson, Thomas
To: Brissot de Warville, Jacques Pierre



Paris Dec. 23. 1786.

I return you, Sir, the paper wherein is inserted the letter under my name, with many thanks for the perusal of it. If the two columns whereon it is printed are not useful to you, I would venture to ask you for them: because the publication is not only without authority, but is surreptitious and mutilated to answer its purposes of a particular interest, and I would wish to make some observations on it to Congress in order to bring it under their notice.
The price of tobacco in Virginia at the public warehouses, that is to say in the port ready for shipping, was before the war on an average of one year with another about [18 livres?] the English hundred for the best quality and 15. for the worst. Since the war it has fluctuated from those prices up to the double of them. I believe we may fairly conjecture it will settle generally at the medium of the two, that is to say, about 27. livres for the best and 22 1. for the worst. I have the honor to be with sentiments of great respect & esteem Sir, your most obedient & most humble servant,

Th: Jefferson

